And the court filed also the following'opinion:
Blatchford, Justice.
In deciding these cases against the bark and her owners (18 Fed. Rep. 556) the district judge held that the facts stated in the log-book did not prove that the master of the bark .was forced by stress of weather to abandon the northern passage. He found that the log-book stated the reason for changing, on April 18th-19th, from the port tack to the starboard tack, — that is, from the northward to the southward course, — to be “to relieve the vessel *248from the labor she was subjected to in the high sea running;” and beheld that the motive so stated could not have been the real motive, because “the vessel was close-hauled on both the tacks, and the wind and sea continued the same,” and “the vessel would therefore labor-as much on the starboard as on the port tack,” and “changing the-tack could not bring relief from the labor.” The log shows that at-5 a. m. on the 19th, the wind being W. S. W., and the vessel being able, with that wind, to head N. W., or six points from the wind, she left the port tack, and went on the starboard tack, and headed S., or six points from the wind. From midnight to 4 a. m. the navigation log says: “Yessel laboring heavily from high sea.” From 4 a. m. to-8 a. m. that log says: “On account of heavy sea, take starboard tack.” On April 19th-20th, from noon to 4 p. m. of the 19th, the-navigation log says: “Obliged, from heavy sea, to keep starboard tack, in order not to have the vessel suffer much;” and the general log says: “P. M. Are compelled by the rough sea to keep starboard tacks.” At 8 a. m. of the 20th the vessel went on the port tack again, with the wind W. by S., and headed N. W. by N., and in four hours ran fifteen miles, as shown by the navigation log. The general log says: “A. M. At eight o’clock, vessel goes about, and sails on port tacks.” On April 20th-21st, from noon to 2 p. M. of the 20th, with the wind W. N. W., the vessel headed N., and ran in the two-hours five miles, as the navigation log shows. That log also shows that at 2 p. m., with the same wind, the vessel changed to the starboard tack, the entry being, “At two o’clock we take the starboard tack, the vessel suffering much on port tack;” and that at 3 p. m.,. with the wind N. W. by N., she headed S. W. by W.
As to the fact whether changing the tack, with the same wind and sea, still remaining close-hauled, will relieve a vessel from labor, the new evidence taken in this court is overwhelming to show that such relief is often given by such change of tack, under the circumstances-stated. As, therefore, the reason for the change might be sound, and the motive a real one, and there is nothing to cast suspicion on the good faith of the master of the vessel, the only question is whether suffering from heavy labor in high seas is such “stress of weather” as-the charter-party means. Undoubtedly it is. The consequence of the labor might be, opening of seams, and leakage, with damage to-cargo, or shifting of cargo, and prolongation of the voyage. Much must be left to the sound judgment of the master at the time; - and the criticism which is the result of a wisdom which comes aftei; the-event, and is easily made by those who were not on the spot, is a poor substitute for the deliberate conclusion of an experienced man, charged with the responsibility of action under the exigencies of the occasion-His log-book shows why he went south, and “furnishes evidence” that he was “absolutely forced so.uth by stress of weather.” The preponderance of evidence to outweigh such facts as appear in this case, and the judgment of a competent master upon them, ought to be-*249very clear. The Clematis, Brown, Adm. 502; The John H. Pearson, 14 Fed. Rep. 752.
As the vessel was forced south by stress of weather, and did not pass to the north of the Western islands, it was her duty, in view of the time already consumed when she reached the westerly longitude of the islands, and of the perishable nature of the cargo, to make all speed to reach her destination on a direct line, and not to first workup, if she could, to the northerly latitude of the islands. The charter-party did not require that, and good sense and good faith forbade it.
There was no breach of the charter-party, and the whole charter money was earned.